DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the appeal brief filed 5/5/21. Claims 1-4 and -14 are presently pending in this application.
Claims 1-4 and 6-14 are allowed.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim 11, lines 5, 7, and 9 invoke 35 U.S.C. 112(f).

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Brian Duncan on 8/12/21.
The application has been amended as follows:
Claim 12. (Currently Amended) A computer device for an anesthesia ventilator for an automated ventilation of a patient, the computer device comprising a computer, wherein the computer is configured: 
to [[detect]] receive a volume flow signal, which indicates a volume flow of a breathing gas; 
7

to [[detect]] receive a carbon dioxide concentration signal, which indicates a carbon dioxide concentration in the breathing gas; 
to [[detect]] receive a pressure signal, which indicates a pressure of the breathing gas; 
received pressure signal and of a preset desired pressure value; 
to [[detect]] determine, in the first mode of operation, the presence of a desired operating state concerning the automated ventilation in the first mode of operation on the basis of the [[detected]] received volume flow and of the [[detected]] received carbon dioxide concentration; and 
upon [[detecting]] determining the desired operating state to initiate a changeover to a second mode of 15operation, in which the computer actuates the breathing gas delivery unit such that a pressure control ventilation or a pressure support ventilation is carried out, wherein the computer, in the first mode of operation, is further configured to: 
determine a tidal volume fed to the patient on the basis of the [[detected]] received volume flow; 
determine an end-expiratory carbon dioxide concentration on the basis of the [[detected]] 20carbon dioxide concentration; and 
perform an adaptation of the desired pressure value and an adaptation of the ventilation rate as a function of: 
the determined tidal volume; 
an upper volume limit value; 
25a lower volume limit value; 
8the determined end-expiratory carbon dioxide concentration; 
an upper concentration limit value; and 
a lower concentration limit value.

detecting a volume flow signal, [[which indicates]] by at least one volume flow sensor, indicating a volume flow of a breathing gas; 
detecting a carbon dioxide concentration signal, [[which indicates]] by at least one breathing gas sensor, indicating a carbon dioxide 5concentration in the breathing gas;
detecting a pressure signal, [[which indicates]] by at least one pressure sensor, indicating a pressure of the breathing gas; 
in a first mode of operation, providing an actuating signal for a breathing gas delivery unit, wherein a computer determines the actuating signal as a function of a preset ventilation rate, of the detected pressure signal and of a preset desired pressure value; 
10in the first mode of operation detecting a presence of a desired operating state concerning the automated ventilation of the patient on the basis of the detected volume flow and of the detected carbon dioxide concentration; 
in the first mode, determining a tidal volume fed to the patient on the basis of the detected volume flow via the computer; 
15in the first mode, determining an end-expiratory carbon dioxide concentration on the basis of the detected carbon dioxide concentration via the computer; 
in the first mode, performing an adaptation of the desired pressure value and an 9adaptation of the ventilation rate as a function of: 
the determined tidal volume; 
2
an upper volume limit value; 
a lower volume limit value; 

an upper concentration limit value; and 
a lower concentration limit value; 
25if the presence of the desired operating state is detected, making possible a changeover to a second mode of operation, in which the computer actuates the breathing gas delivery unit such that a pressure control ventilation or a pressure support ventilation is carried out.

In claim 14, lines 1-2 "with computer program" is suggested to be changed to --with a computer program--. 
In claim 14, line 2 "a computer" should be changed to --the computer--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not explicitly disclose the specific structure and function in claim 1 and 11-13. Such that an anesthesia ventilator for the automated ventilation of a patient, the anesthesia ventilator comprising: an expiratory port and an inspiratory port for connecting a ventilation tube for supplying a breathing gas to the patient; 5a breathing gas delivery unit; a computer configured: 10to actuate the breathing gas delivery unit in a first mode of operation as a function of a preset ventilation rate, of the detected pressure and of a preset desired pressure value; to detect a presence of a desired operating state concerning the automated ventilation in the first mode of operation on the basis of the detected volume flow and of the detected carbon dioxide concentration; and 15to, upon detecting the desired operating state, initiate a changeover to 
The closest prior art of record, Keitel (6,216,690) and Johnson (2016/0345863), do not specifically disclose the claimed structure as presented in claim 1 and 11-13. 
Keitel discloses an anesthesia ventilator (10, fig 1) comprising an expiratory port (see annotated Keitel fig 1) and an inspiratory port (see annotated Keitel fig 1) for connecting a ventilation tube (44, fig 1) for supplying a breathing gas to the patient (see col 6, lines 54-56), a breathing delivery unit (ventilator, 46, fig 1), and a computer (20/64, fig 1).
Jonson teaches a computer (20, fig 2 of Jonson) configured to actuate the delivery unit (see [0029], lines 14-17 of Jonson) in a first mode of operation (current mode; see claim 7, lines 3-5) as a function of a preset ventilation rate and of a preset desired pressure value (parameter; see [0038], lines 5-7 of Jonson)
However, Keitel and Johnson fail to disclose the combination of the first mode of operation as a function of a preset ventilation rate, of the detected pressure and of a preset desired pressure value; to detect a presence of a desired operating state concerning the automated ventilation in the first mode of operation on the basis of the detected volume flow and of the detected carbon dioxide concentration; and 15to, upon detecting the desired operating state, initiate a changeover to a second mode of operation, wherein the computer is further configured to perform an adaptation of the desired pressure value and of the ventilation rate.
Therefore, claims 1-4 and 6-14 have been found allowable since any conclusion of obviousness would be based upon improper hindsight reasoning, using knowledge gleaned only from the applicant’s disclosure.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153.  The examiner can normally be reached on Monday - Friday 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/KELSEY E BALLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785